UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-K (Mark one) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June30, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-8788 DELTA NATURAL GAS COMPANY, INC. (Exact name of registrant as specified in its charter) Kentucky 61-0458329 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3617 Lexington Road, Winchester, Kentucky (Address of principal executive offices) (Zip code)
